                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          Civil Action No. 3:20-cv-00685-GCM
                         [Consolidated with 3:20-cv-0737-GCM]

                                            )
SUSAN REBECCA ALLEN and                     )
AFRICA E. OTIS,                             )
                                            )
               Plaintiffs,                  )
                                            )
v.                                          )
                                            )
CITY OF MOUNT HOLLY, DANNY                  )
JACKSON, CITY MANAGER,                      )
individually and in his official capacity,  )
MILES BRASWELL, ASSISTANT CITY )
MANAGER, individually and in his official )
capacity, and DONALD ROPER, CHIEF           )
OF POLICE, individually and in his official )
capacity,                                   )
                                            )
               Defendants.

                               CONSENT PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and upon agreement of

counsel, and deeming it just and proper to do so, the Court enters the following Order: This Order

governs the handling and disclosure of all materials produced, given or filed herein by the parties

and designated as “CONFIDENTIAL.”             For purposes of this Order, CONFIDENTIAL

INFORMATION includes, but is not limited to, confidential personnel information pursuant to

N.C. Gen. Stat. § 160 A-168.

       WHEREFORE, IT IS HEREBY ORDERED that:

       1.      “CONFIDENTIAL INFORMATION” as used herein means:

                   a. All information and documents made confidential by N.C. Gen. Stat. §

                      160A-168 including any internal investigations related to the defendants;
                     b. Any documents or information which are contained in a personnel file

                         maintained by any party;

                     c. Any documents or information of medical, financial or personal nature

                         which are not generally accessible to the public; and

                     d. Any documents or information that any party has designated as

                         confidential in the normal course of business.

        2.        Any party producing documents may designate the documents as Confidential

Information by marking each page of the document “CONFIDENTIAL.” Alternatively, when

producing a multi-page document, all of which it contends is Confidential Information, a party

may designate the entire document as Confidential Information by marking the cover page

“CONFIDENTIAL.” The confidential documents shall be disclosed only for official use in this

action, and for no other purpose.

        3.        Certain information disclosed at the deposition of any witness, including any party,

may be designated as Confidential Information by indicating on the record at the deposition that

the specific testimony is Confidential Information subject to the provisions of this Order.

Alternatively, a party or witness may designate information disclosed at such deposition as

Confidential Information by notifying all parties in writing, within thirty (30) days of receipt of

the transcript or other date as agreed upon by the parties, of the specific pages and lines of the

transcript which are deemed Confidential Information. Each party shall attach a copy of such

written statement to the face of the transcript and each copy thereof in its possession, custody or

control. All depositions shall be treated as Confidential Information for a period of thirty (30)

days after a full and complete transcript of the deposition is available or other date as agreed upon

by the parties.




4829-1248-9966, v. 1
       4.      The CONFIDENTIAL INFORMATION shall not be otherwise reviewed,

disclosed or released to anyone other than:

                  a. Any party to this consolidated action;

                  b. Counsel for any party, the legal associates, clerical or other support staff of

                       such counsel assisting in preparation of this action;

                  c. Agents, representatives and employees of either party, as is necessary to

                       prepare this case for litigation;

                  d. Subject to the provision of ¶ 5 below, independent experts employed by

                       counsel for the purpose of assisting in this action;

                  e. The court, appellate court, court reporter and courtroom personnel at any

                       deposition, pretrial hearing, or other proceedings held in connection with

                       this action;

                  f. Subject to ¶ 5 below, any potential witness as necessary to prepare this case

                       for litigation; provided, that no such person shall be permitted to maintain a

                       copy of any document designated as Confidential Information; and that no

                       Confidential Information may be disclosed to any person under this

                       paragraph until such person has read and signed a copy of this Order,

                       thereby indicating his/her willingness to be bound by its provisions, which

                       shall be maintained in confidence by the disclosing party subject to any

                       order of disclosure by the court;

                  g. Any other person or entity to whom the Court orders or allows disclosure

                       after notice and opportunity for hearing.




4829-1248-9966, v. 1
       5.      Disclosure of CONFIDENTIAL INFORMATION pursuant to this Order shall be

handled as follows:

            a. Any person described in subparagraphs 4(a), (b), (c), (e), and (g) of this Order is

               bound by the provisions of this Order without the necessity of executing a separate

               confidentiality agreement;

            b. Prior to making disclosures to any person set forth in subparagraph 4(d) and (f) of

               this Order, the party disclosing the CONFIDENTIAL INFORMATION shall

               inform any persons to whom disclosure is made that CONFIDENTIAL

               INFORMATION shall be used for the purposes of the prosecution or defense of

               this action only, and that said person shall be bound by the terms of this Order and

               shall execute an Agreement to be bound by this Order. The parties shall obtain

               from such persons a written statement in the form of Exhibit A, attached hereto. A

               record of all persons to whom disclosures are made shall be kept and all the written

               statements signed by those persons shall be retained in the possession, custody, and

               control of counsel by whom the person is retained; provided, however, the

               disclosing party shall have no obligation to disclose such records to the opposing

               party or any other person unless ordered to do so by the Court.                   All

               CONFIDENTIAL INFORMATION, and any documents containing information

               derived therefrom, including copies of such documents, shall be returned to counsel

               by persons given access to them as soon as practicable, but excluding any materials

               which in good faith judgment of counsel are work product materials. Counsel shall

               be permitted to maintain a file copy of all the documents subject to the terms of this

               Order.




4829-1248-9966, v. 1
          6.    The production or disclosure of CONFIDENTIAL MATERIALS pursuant to the

terms of this Order by the producing party shall not be construed as prohibiting or restricting the

use of CONFIDENTIAL INFORMATION during depositions, any hearing, the trial of this matter,

or any appellate proceeding. Similarly, no party shall be deemed to have waived any objections

as to the relevancy, admissibility, discoverability or any other objection under the Federal Rules

of Civil Procedure or the Federal Rules of Evidence in connection with any proceeding in this

action.

          7.    No CONFIDENTIAL DOCUMENTS produced pursuant to this Order shall be

used for any purpose other than for relevant and proper conduct of this litigation and any appeal

taken therefrom

          8.    If any such confidential documents or information are used in connection with a

deposition or other discovery or documents filed with the court, or are quoted or referenced in any

memorandum, pleading or other paper filed with the court, the deposition transcript, filing or paper

shall be submitted to the court with a request that the document be placed under seal and

appropriately marked to indicate that the transcript, filing or paper is subject to the terms of this

Order, or redacted so as to eliminate sensitive personal information.

          9.    The   designation    of   documents     or   information    as   “CONFIDENTIAL

INFORMATION” shall not be conclusive for purposes of the substantive issues in this case. In

addition, any party is entitled to challenge, through an appropriate Motion to the Court, any

designation herein by any other party at any time during this litigation.

          10.   The inadvertent, unintentional or in camera disclosure of confidential documents

and information shall not, under any circumstances, be deemed a waiver, in whole or in part, of

any party’s claims of confidentiality.




4829-1248-9966, v. 1
        11. Within fifteen (15) days after the entry of final judgment or dismissal in this litigation

(including appeals or petitions for review), the parties’ counsel, their staff, and all experts and/or

consultants for the parties shall return all confidential documents produced pursuant to this Order

(including all xeroxed copies of the same) to the party producing said documents or shall destroy

the same with a written certification by the party's counsel of record that all such documents and

copies of the same have, in fact, been returned or destroyed; provided, counsel shall be permitted

to maintain such documents for their case files, which shall continue to be subject to the terms of

this Order. Ultimate disposition of protected materials is subject to final order of the Court upon

completion of litigation.

        12.    Each person who receives CONFIDENTIAL INFORMATION submits himself or

herself to the personal jurisdiction of this Court, wherever he or she shall be, for the enforcement

of the provisions contained in this Order.

        IT IS SO ORDERED.


                                    Signed: June 23, 2021




4829-1248-9966, v. 1
WE CONSENT:

/s/ Jenny L. Sharpe
Jenny L. Sharpe, N.C. State Bar No. 13698
Attorney for Plaintiff
J Sharpe, PLLC
15720 Brixham Hill Avenue, Suite 300
Charlotte, NC 28277
(336) 944-3272
Email: sharpeattorney@gmail.com


/s/ Eric A. Montgomery
ERIC A. MONTGOMERY, N.C. Bar No. 38951
Attorney for Plaintiff Africa Otis
The Montgomery Law Firm, PLLC
6135 Park South Drive, Suite 510
Charlotte, North Carolina 28210
Telephone: (704) 749-3135
Facsimile:     (704) 228-7157
E-mail:        eric@themlawfirm.com




4829-1248-9966, v. 1
                                           EXHIBIT A

   Agreement concerning materials covered by a Protective Order entered in the United
           States District Court for the Western District of North Carolina.

   The Undersigned acknowledges that she/he has read the Protective Order entered by the Court
dated _____________________, 2021, in the Civil Action No. __________ entitled, ________
and understands the terms thereof, and agrees to be bound by such terms. The undersigned
hereby acknowledges that she/he is subject to the jurisdiction of the United States District Court
for the Middle District of North Carolina with regard to this Protective Order and understand (1)
the violation of the Order shall subject the offender to such penalties, damages and other relief as
may be permitted by law, and (2) that the jurisdiction of the Court regarding this Order survives
any settlement, discontinuance, dismissal, judgment, or other disposition of this action.

____________________________
(Date)

_________________________________________________
(Signature)




4829-1248-9966, v. 1
